Citation Nr: 1717087	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-39 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of rheumatic fever with aortic valve insufficiency and left ventricular hypertrophy and cardiac pacemaker for atrial fibrillation.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1945 to October 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Veteran filed a claim for a temporary total evaluation for convalescence following the implantation of a pacemaker.  An October 2016 rating decision denied a temporary total evaluation, but granted an increased evaluation of 100 percent for rheumatic fever with aortic valve insufficiency and left ventricular hypertrophy and cardiac pacemaker for atrial fibrillation following hospital admission for implantation of a pacemaker, effective from November 19, 2015 to February 1, 2016.  The 30 percent evaluation was restored and continued from February 1, 2016.  Lacking jurisdiction, the RO did not address the Veteran's claim concerning a rating for rheumatic fever with aortic valve insufficiency and left ventricular hypertrophy in excess of 30 percent.  This matter is now before the Board. 

The Veteran had originally requested the opportunity to testify before a Veterans Law Judge at a hearing held in Washington, D.C.  The Veteran later amended his request and asked to be scheduled for a Travel Board hearing instead.  See Veteran's October 2016 Statement.  A hearing was scheduled for February 2016; however, the Veteran later canceled the scheduled hearing in a written statement.  See Veteran's December 2016 Statement.  The Veteran did not request to reschedule the hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking an increased disability rating for his service-connected residuals of rheumatic fever with aortic valve insufficiency and left ventricular hypertrophy and cardiac pacemaker for atrial fibrillation, currently rated at 30 percent.  Further, the Veteran may be entitled to an additional disability evaluation for supraventricular arrhythmias, as raised by the record. 

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted above, in November 2015, the Veteran underwent implantation of a pacemaker and, in October 2016, was granted an increased evaluation of 100 percent from November 19, 2015 to February 1, 2016.  Diagnostic Code 7018 for implantable cardiac pacemakers states that a 100 percent evaluation is appropriate for two months following hospital admission for implantation or reimplantation.  Thereafter, the Veteran is to be evaluated under the rating codes for supraventricular arrhythmias, ventricular arrhythmias, or atrioventricular block.  A minimum evaluation of 10 percent is appropriate.  38 C.F.R. § 4.104, Diagnostic Code 7018.  

The rating criteria for both ventricular arrhythmias and atrioventricular blocks include consideration of metabolic equivalents (METs) and ejection fractions in more or less the same manner and with the same resulting evaluations as the rating criteria for valvular heart disease, under which the Veteran's heart condition is currently rated.  See 38 C.F.R. § 4.104, Codes 7000, 7011, 7015.  Therefore, a separate evaluation under either of these rating codes is prohibited to avoid evaluation of the "same disability" or the "same manifestation" under various diagnoses.  38 C.F.R. § 4.14.

The rating criteria for supraventricular arrhythmias, however, do not address any of the symptomatology that is addressed in the rating criteria for valvular heart disease.  The rating criteria contemplate permanent atrial fibrillation or episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram (ECG) or Holter monitor.  There are allegations in the claims file that the Veteran has experienced an increase in "episodes" supposedly related to his cardiac condition.  The Board is unable to determine if these "episodes" are the same episodes contemplated by the rating criteria for evaluation of supraventricular arrhythmias.  Therefore, the Board finds that the Veteran should be afforded another VA examination to determine whether a rating under Diagnostic Code 7010 for supraventricular arrhythmias is appropriate.

Additionally, the Board notes that subsequent to the Veteran's March 2016 VA examination, VA received additional VA and private treatment records.  The examiner should review the entire claims file, to include this new evidence.  Specifically, the examiner is asked to comment on a November 2015 VA treatment record indicating that an EKG revealed atrial fibrillation and private treatment records dated December 2015 to July 2016 documenting numerous ventricular high-rate episodes.  The examiner is also asked to comment on a May 2016 private treatment record noting chronic diastolic (congestive) heart failure and reconcile this with the March 2016 VA examination noting the Veteran has not had congestive heart failure.

As this new evidence was received after the issuance of the June 2016 Statement of the Case (SOC), while on remand, the RO should ensure VA and private treatment records are reviewed and considered when readjudicating the Veteran's claim.

While on remand, updated treatment records must be obtained to the extent possible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.

2.  Then, the RO should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of the Veteran's cardiac conditions.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaires for Diagnostic Codes 7000 and 7010 shall be completed.  The RO should ensure that the examiner provides all information required for rating purposes.

a)  The VA examiner must address the November 2015 VA treatment record indicating an EKG revealed atrial fibrillation.

b)  The VA examiner must address private treatment records from December 2015 to July 2016 indicating ventricular high-rate episodes. 

c)  The VA examiner must address the March 2016 VA examination noting no congestive heart failure and the subsequent May 2016 private treatment record noting the Veteran's chronic diastolic (congestive) heart failure.

3.  The RO should also undertake any other development it determines to be warranted.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the RO should readjudicate the Veteran's claim based on the entirety of the evidence.  If any benefit sought remains denied, the RO should furnish the Veteran and his representative a Supplemental Statement Of the Case (SSOC) and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

